ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Harris Corporation                          )      ASBCA No. 61751
                                            )
Under Contract No. 000000-00-0-0000         )

APPEARANCES FOR THE APPELLANT:                     Steven M. Masiello, Esq.
                                                   Gale R. Monahan, Esq.
                                                    Dentons US LLP
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Robert L. Duecaster, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                 ORDER OF DISMISSAL

      The appeal has been settled. The appeal is dismissed with prejudice.

      Dated: February 11, 2019




                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 6175 L Appeal of Harris Corporation,
rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals